Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
DETAILED ACTION

Claim status
Claims 1-18 are pending
Claims 1-6, 12-18 are withdrawn
Claims 7-11 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 1/26/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group II, claims 7-11, drawn to a cell comprising a modified neural retina-specific gene.
Claims 1-6, and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.


Objection to Drawings
Sequence Compliance

The following Figures of the Drawings filed 4/22/2019 and 10/21/2021 do not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Fig 7. A 
Instant figure presents a nucleic acid sequence of about 50 nucleotides entitled “Expected Sequence”, which does not appear as a SEQ ID NO in either the specification ([0018] is the legend for Fig. 7), nor in Applicant’s SCORE sequences 1-75.
Instant figure presents a nucleic acid sequence entitled “Actual Sequence”, which does not appear as a SEQ ID NO in either the specification ([0018] is the legend for Fig. 7), nor in Applicant’s SCORE sequences 1-75. Furthermore, this sequence does NOT meet the standards of being legible.

Fig 7. B
Instant figure presents a nucleic acid sequence of about 50 nucleotides entitled “Expected Sequence”, which does not appear as a SEQ ID NO in either the specification ([0018] is the legend for Fig. 7), nor in Applicant’s SCORE sequences 1-75.
Instant figure presents a nucleic acid sequence entitled “Actual Sequence”, which does not appear as a SEQ ID NO in either the specification ([0018] is the legend for Fig. 7), nor in Applicant’s SCORE sequences 1-75. Furthermore, this sequence does NOT meet the standards of being legible.

Fig 7. C 

Instant figure presents a nucleic acid sequence entitled “Actual Sequence”, which does not appear as a SEQ ID NO in either the specification ([0018] is the legend for Fig. 7), nor in Applicant’s SCORE sequences 1-75. Furthermore, this sequence does NOT meet the standards of being legible.


Figure 22
Instant figure presents a nucleic acid sequence of about 8 kb nucleotides entitled “DNA Sequence for the VSX2-P2A-Cerulean repair template….”, which does not appear as a SEQ ID NO in either the specification ([0033] is the legend for Fig. 22), nor in Applicant’s SCORE sequences 1-75.

Figure 23
Instant figure presents a nucleic acid sequence of about 8 kb nucleotides entitled “DNA Sequence for the Brn3B-P2A-eFGP repair construct….”, which does not appear as a SEQ ID NO in either the specification ([0034] is the legend for Fig. 23), nor in Applicant’s SCORE sequences 1-75.

Figure 24
Instant figure presents a nucleic acid sequence of about 8 kb nucleotides entitled “Repair template for RCVRN-P2A_mCherry….”, which does not appear as a SEQ ID NO in either the specification ([0035] is the legend for Fig. 24), nor in Applicant’s SCORE sequences 1-75.

Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  37 CFR 1.821 (d).  
The applicant is reminded that the specification must be amended in order to comply with regulations cited above.  All references to sequences in claims and 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections to Specification
Hyperlinks
The disclosure is objected to because it contains three (3) embedded hyperlinks and/or other form of browser-executable code [0062]. Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “www” can be replaced with “world wide web” as the URL code or “https” as “secure hypertext transfer protocol”. See MPEP §  608.01.

Objections to Specification
Sequence Compliance
The following Tables of the specification filed 10/21/2021 do not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  

Table 1, p.19 lists 18 nucleic acid sequences which do not appear as a SEQ ID NOs in either the specification ([0068] is the description for Table 1), nor in Applicant’s SCORE sequences 1-75.

Table 2, p.20 lists 7 nucleic acid sequences, of which only the first sequence in row 1 is found in Applicant’s SCORE database and should be indicated as SEQ ID NO:59. However, the other 6 nucleic acid sequence do not appear as a SEQ ID NOs in either the specification ([0070] is the description for Table 2), nor in Applicant’s SCORE sequences 1-75.

Table 3, p.20 lists 7 nucleic acid sequences, of which only the first sequence in row 1 is found in Applicant’s SCORE database and should be is indicated as SEQ ID NO:74. However, the other 6 nucleic acid sequence do not appear as a SEQ ID NOs in either the specification ([0070] is the description for Table 3), nor in Applicant’s SCORE sequences 1-75.

Table 4, p.21 lists 6 nucleic acid sequences, of which only the first sequence in row 1 is found in Applicant’s SCORE database and should be is indicated as SEQ ID NO:75. However, the other 5 nucleic acid sequence do not appear as a SEQ ID NOs in either the specification ([0070] is the description for Table 4), nor in Applicant’s SCORE sequences 1-75.

Table 5, p. 25 list 3 nucleic acid sequences that should be indicated as SEQ ID NOs: 59, 74, and 75, in order of appearance.

Table 6, p.25 lists 12 nucleic acid sequences which do not appear as a SEQ ID NOs in either the specification ([0079] is the description for Table 6), nor in Applicant’s SCORE sequences 1-75.

Table 7, p.26 lists 10 nucleic acid sequences which do not appear as a SEQ ID NOs in either the specification ([0081] is the description for Table 7), nor in Applicant’s SCORE sequences 1-75.

Table 8, p.27 lists 10 nucleic acid sequences which do not appear as a SEQ ID NOs in either the specification ([0081] is the description for Table 8), nor in Applicant’s SCORE sequences 1-75.

Table 9, p.27 lists 10 nucleic acid sequences which do not appear as a SEQ ID NOs in either the specification ([0081] is the description for Table 9), nor in Applicant’s SCORE sequences 1-75.

Table 10, p.28 lists 20 nucleic acid sequences which do not appear as a SEQ ID NOs in either the specification ([0083] is the description for Table 10), nor in Applicant’s SCORE sequences 1-75.

Table 12, p.29 lists 14 nucleic acid sequences which do not appear as a SEQ ID NOs in either the specification ([0085] is the description for Table 12), nor in Applicant’s SCORE sequences 1-75.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sluch et al., (Science Reports, 2015, 5:16595).

[AltContent: textbox ([img-media_image1.png])]With respect to claims 7-9, Sluch teaches recombinant human stem cells which are differentiated into retinal ganglion cells (RGC), wherein the stem cell has been modified such that a mCherry fluorescent reporter gene has been inserted into the open reading frame of the retina-specific BRN3B gene (p. 2, Introduction, 2nd para., Results, 1st para., see Fig. 1a excerpt adjacent). 
In regard to claim 10, as shown supra, the BRN3B gene is modified to stably express the mCherry reporter gene.

Accordingly, Sluch anticipates instant claims.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARTHUR S LEONARD/           Examiner, Art Unit 1633